Title: To Benjamin Franklin from Joseph-Jerôme le Français de Lalande, 30 September 1778
From: Lalande, Joseph-Jérôme Le Français de Lalande
To: Franklin, Benjamin


Aigle de l’occident
Au college royal le 30 Sept. 1778
Je vous presente mes hommages, et ceux de M. Cerisier mon compatriote et mon ami, dont vous avés bien voulu accepter la dedicace, pour les 13 etats unis, d’un Tableau des provinces unies. Il a eté attaqué en angleterre, il est bon que vous le Sachiés, il se justifie, et il est glorieux pour lui de mettre sa justification sous vos yeux. J’en profite avec empressement mon tres cher frere et illustre confrere pour vous assurer de mon plus tendre respect.
De LA Lande
 
Endorsed: Delalande Paris 30. 7bre 1778
